DODSON, Justice,
concurring.
I concur with the majority’s disposition of this case. I agree that even though appellant’s counsel failed to timely file the required record designation, appellant’s ineffective assistance of counsel contention must be measured by the standard in Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). In this instance, as the majority points out, when the Strickland standard is applied and we assume arguendo that the failure to timely file the required record designation by counsel was unreasonable, appellant has failed to show that there is a reasonable probability, that but for the fail*353ure, the result of this appeal would be different.